 1   ARASTO FARSAD (SBN: 273118)
     NANCY WENG (SBN: 251215)
 2   FARSAD LAW OFFICE, P.C.
     1625 The Alameda, Suite 525
 3
     San Jose, CA 95126
 4
     Tel: 408-641-9966
     Fax: 408-866-7334
 5   Emails: farsadlaw1@gmail.com;
     nancy@farsadlaw.com
 6
     Attorneys for Debtor / debtor-in-possession
 7
                                    UNITED STATES BANKRUPTCY COURT
 8                                  NORTHERN DISTRICT OF CALIFORNIA
                                            SAN JOSE DIVISION
 9

10
     In re:                                   )                   Case No.: 21-50240-SLJ
                                              )                   Chapter 11
11
                                              )
                                              )                   DISCLOSURE STATEMENT DATED
12
     FREMONT HILLS DEVELOPMENT                )                   JULY 14, 2021
     CORPORATION,                             )
13
                                              )                   Date: September 2, 2021
                                              )                   Time: 1:30 p.m.
14
               Debtor / debtor-in-possession. )                   Place: **Hearing to be conducted by Tele /
                                              )                   Video Conference
15
                                              )
                                              )                   Judge: Honorable Stephen L. Johnson
16
                                              )
                                              )
17
                                              )

18

19

20

21
                        TABLE OF CONTENTS FOR DISCLOSURE STATEMENT
22
     I.   PURPOSE OF DISCLOSURE STATEMENT ................................................................... 3
23

24   II. REPRESENTATIONS AND ADMONISHMENTS .......................................................... 4

25   III. BACKGROUND OF DEBTOR ........................................................................................... 5




                                    Debtor’s Disclosure Statement Dated July 14, 2021 - 1
     Case: 21-50240          Doc# 76       Filed: 07/15/21         Entered: 07/15/21 16:23:02              Page 1 of 31
 1   VII. POST-PETITION STATUS OF THE DEBTOR AND THE CASE ............................ 23
 2
        A. FINANCIAL CONDITION OF THE DEBTOR AND PLAN FEASIBILITY ..................................... 23
 3
     VIII. LIQUIDATION ANALYSIS AND DISTRIBUTIONS TO GENERAL UNSECURED
 4
     CREDITORS ............................................................................................................................... 24
 5

 6
     IX.      PRE-PETITION LITIGATION, CLAIMS AGAINST OTHERS ............................... 25

 7   X.       TAX CONSEQUENCES ................................................................................................. 26

 8
     XII CONFIRMATION OF THE PLAN .................................................................................. 28
 9
        A. ACCEPTANCE ........................................................................................................................ 28
10
        B.      VESTING .......................................................................................................................... 28
11
        XIII. POST-CONFIRMATION ........................................................................................... 29
12
        A. OBJECTIONS TO CLAIM ........................................................................................................ 29
13

14

15

16

17

18

19

20

21

22

23

24

25




                                          Debtor’s Disclosure Statement Dated July 14, 2021 - 2
     Case: 21-50240              Doc# 76           Filed: 07/15/21             Entered: 07/15/21 16:23:02                        Page 2 of 31
 1                       I.      PURPOSE OF DISCLOSURE STATEMENT
 2          This Disclosure Statement (the "Disclosure Statement") is being distributed to creditors
 3   of Fremont Hills Development Corporation (“Fremont Hills” hereinafter). This Disclosure
 4
     Statement is made to all of the Debtor’s known creditors in order to disclose information deemed
 5
     to be material, important and necessary for creditors to arrive at a reasonably informed decision
 6
     in exercising their rights to accept or reject the plan. Although the Bankruptcy Court has
 7
     reviewed this Disclosure Statement and determined that this Disclosure Statement contains
 8
     adequate information for that purpose, approval of this Disclosure Statement by the Bankruptcy
 9
     Court does not indicate that the Bankruptcy Court recommends either acceptance or rejection of
10

11
     the Plan.

12          The proposed Plan that accompanies this Disclosure Statement is attached hereto. The

13   Bankruptcy Court has scheduled a hearing regarding confirmation of the Plan on __________,

14   2021 at ________ via Zoom (the "Confirmation Hearing"). All interested parties should consult

15   the Bankruptcy Court’s website at www.canb.uscourts.gov for information about court
16
     operations during the COVID-19 pandemic. The Bankruptcy Court’s website provides
17
     information regarding how to arrange a telephonic or video appearance. If you have any
18
     questions regarding how to appear at a court hearing, you may contact the Bankruptcy Court by
19
     calling 888-821-7606 or by using the Live Chat feature on the Bankruptcy Court’s website.
20
            The date of the Confirmation Hearing may be adjourned from time to time without
21
     further notice. Any continuance of the Confirmation Hearing shall be announced at the
22
     Confirmation Hearing. Creditors of the Plan proponents who wish to vote on the Plan should
23

24   review this Disclosure Statement and the Plan, complete the ballot furnished herewith and return

25   the ballots to Farsad Law Office, P.C., 1625 The Alameda, Suite 525, San Jose, CA 95126.

     As a holder of a claim against the Debtor, your vote on the Plan applicable to your claim is


                               Debtor’s Disclosure Statement Dated July 14, 2021 - 3
     Case: 21-50240      Doc# 76     Filed: 07/15/21        Entered: 07/15/21 16:23:02    Page 3 of 31
 1   important. In order for the Plan to be confirmed by the Bankruptcy Court pursuant to 11 U.S.C. §
 2   1129(a), the holders of at least two thirds in amount and more than one-half in number of each
 3
     class of Claims must vote or be deemed to have voted for acceptance. If a sufficient number of
 4
     votes for acceptance are not received, the Debtor may seek confirmation of the Plan pursuant to
 5
     Code §1129(b). Provided the Bankruptcy Court finds that the Plan does not discriminate
 6
     unfairly and is otherwise fair and equitable, confirmation pursuant to 11 U.S.C § 1129(b) could
 7
     occur notwithstanding rejection by many holders of claims against the Debtor. If necessary, the
 8
     Debtor may modify the Plan at or before the hearing on confirmation in order that confirmation
 9

10
     pursuant to 11 U.S.C § 1129(b) may be obtained.

11          Even though a holder of a claim may choose not to vote or may vote against the Plan, the

12   holder of such claim will be bound by the terms and treatment set forth in the Plan if it is

13   confirmed by the Court. Allowance of a claim for voting purposes does not necessarily mean

14   that the claim will be allowed for purposes of distribution under the Plan. The Debtor believes
15   the proposed Plan should be confirmed by the Bankruptcy Court because the Plan meet the basic
16
     statutory requirements, does not discriminate unfairly, and is otherwise fair and equitable. The
17
     Debtor nevertheless hopes that creditors reviewing this Disclosure Statement will conclude that
18
     the Plan merits acceptance and will vote accordingly.
19

20
                       II.     REPRESENTATIONS AND ADMONISHMENTS
21
            The contents of this Disclosure Statement have been derived from Debtor’s books and
22
     records, the entire Court File in this action including Debtor’s Schedules and Statement of
23

24   Financial Affairs, Proofs of Claim filed by creditors and pleadings filed with the Court and from

25   information obtained directly from the Debtor. Though every effort has been made to ensure the

     accuracy of all information set forth in this Disclosure Statement, unless otherwise stated herein,


                               Debtor’s Disclosure Statement Dated July 14, 2021 - 4
     Case: 21-50240      Doc# 76     Filed: 07/15/21        Entered: 07/15/21 16:23:02      Page 4 of 31
 1   the information in this Disclosure Statement has not been audited or reviewed by any
 2   independent auditors or appraisers.
 3
             In order to fully understand how a Plan is confirmed, each individual creditor should
 4
     check with his or her or its attorney and receive full advice on the inter-workings of Sections
 5
     506(a), 1111, 1122, 1124, and 1129 of the Code.
 6
             Any questions regarding this Disclosure Statement may be directed to Fremont Hill’s
 7
     counsel, FARSAD LAW OFFICE, P.C., 1625 The Alameda, Suite 525, San Jose, CA 95126;
 8
     Telephone number: (408) 641-9966; email(s): farsadlaw1@gmail.com or nancy@farsadlaw.com.
 9

10
                                   III.      BACKGROUND OF DEBTOR

11
                                             A.   The Project

12           This is a single asset real estate case consisting of a proposed, mixed use multifamily

13   residential and retail development [“Project” as contemplated when construction is completed] of

14   297,790 square foot gross (252,662 square foot net rentable) on 12.62 acres in the Fremont

15   foothills [“Property”] with frontage on Interstate 680. The Project consists of four buildings (4
16
     to 6 stories in height) with retail covering the podium parking with residential units on the upper
17
     floors. There are a total of 158 residential units (all at market rate); 53,900 square feet of retail,
18
     171 on grade parking (covered) and 397 surface parking spaces. The residential units consist of
19
     one, two and three-bedroom units with an average unit size of 1258 square feet.
20
             On confirmation, with financing that has already been arranged, Debtor intends to resume
21
     construction. The estimated cost of construction, at today’s labor rates and material costs are
22
     estimated at $80,000,000. Debtor projects that the time for construction is 18-24 months.
23

24                                           B.   History

25           As many development projects of this size, the Property has a long and checkered history.

     In 2000, Joey Lo, the then owner of the Property obtained approval from the City of Fremont for


                                Debtor’s Disclosure Statement Dated July 14, 2021 - 5
     Case: 21-50240       Doc# 76         Filed: 07/15/21    Entered: 07/15/21 16:23:02        Page 5 of 31
 1   a 105,000 square foot shopping center on the 12-acre site. However, the cost of the proposed
 2   underground parking rendered the project infeasible. Hence, it sat dormant.
 3
            In 2004, Michael Luu, a local developer that was developing Sabercat Mansions and a
 4
     senior housing project on Sabercat Road, collaborated and rebranded the Project as Sabercat
 5
     Neighborhood Center. The project ran into fierce neighborhood opposition where 600 neighbors
 6
     signed petitions against development of the project citing traffic congestion on Auto Mall
 7
     Parkway, safety hazards due to earthquake faults and utility lines, and the inappropriateness of
 8
     towering buildings in Fremont. The Planning Commission rejected the Project. In 2007, the City
 9

10
     Council, in a 4-1 vote, overturned the Planning Commission paving the way for construction.

11          Then, in 2008, the economy began its precipitous decline. No financing was available for

12   the Project. Joey Lo travelled overseas to secure EB5 financing. He sold the project to Fremont

13   Hills Development Corporation on Oct. 8, 2014.

14          On or about January 28, 2018 FHDC Group LLC, a Delaware Limited Liability
15   Corporation acquired 80% of Debtor’s stock from the previous ownership group concurrent with
16
     the closing of the $65,000,000 construction loan by Parkview Financial and Trez Capital. The
17
     remaining 20% interest of the Debtor was transferred to Stoneridge Development Company. In
18
     or about December 28, 2018, FHDC Group LLC purchased the remaining 20% of the Debtor’s
19
     stock under a stock purchase agreement from Stoneridge Development Company such that
20
     FHDC Group, LLC now owned 100% of Debtor’s stock.
21
            On or about January 31, 2019, FHDC Group LLC sold 100% of its stock to Gadsden
22

23   Growth Properties Inc., a Maryland Corporation.

24

25




                               Debtor’s Disclosure Statement Dated July 14, 2021 - 6
     Case: 21-50240      Doc# 76     Filed: 07/15/21        Entered: 07/15/21 16:23:02    Page 6 of 31
 1                                  IV.      ASSETS
 2           This is a single asset real estate case. The primary asset is the Property. The Project is
     partially constructed. The following work has been completed:
 3
            1.      Permits
 4          2.      Ground infrastructure (sewer, water and electricity)
            3.      Foundation
 5          4.      Exterior studs

 6          However, the permits may have expired and the existing construction is subject to

 7   inspection for deterioration for being exposed to the elements.

 8          In June 2019, Brian Rapela, MAI, MRICS and Melissa M. Downing, MAI of Joseph J.

 9   Blake & Associates, appraised the Property and opined that the value of the Property, as of Jan.

10   31, 2019, was $81,700,000, the fair value “as complete” was projected at $155,000,000 as of

11   March 1, 2020 and the projected value “as stabilized” was projected as $164,000,000 as of Sept.

12   1, 2020. A true and correct copy of the June 27, 2019 appraisal summary is attached hereto as

13   Exhibit “1”.

14          Debtor contends that since the June 2019 appraisal, the Property and market have

15   changed, influenced by at the following factors: (1) the COVID-19 pandemic after which

16   condominiums became disfavored over single-family residences; (2) a sharp increase in material

17   costs and an increase in labor costs; (3) expiration of permits; (4) apprehension of the future

18   condominium market; (5) condition of existing construction as to deterioration for being exposed

19   to the elements.

20          On March 14, 2021, Melissa M. Downing, MAI of Joseph J. Blake and Associates, Inc.,

21   re-appraised the Property and opined that the “as is” market value of the fee simple estate as of

22   March 10, 2021 is $24,800,000. The projected “as complete” market value is projected as

23   $138,200,000 as of Sept. 1, 2022 and the prospective “as stabilized” market value of the fee

24   simple estate is $148,800,000. A copy of the March 14, 2021 appraisal is attached as Exhibit

25




                                Debtor’s Disclosure Statement Dated July 14, 2021 - 7
     Case: 21-50240      Doc# 76      Filed: 07/15/21        Entered: 07/15/21 16:23:02      Page 7 of 31
 1   “2”. Notwithstanding the recent appraisal, Debtor values the Property at $37,000,000, an amount
 2   that is estimated to be sufficient to fully secure the principal of 2501 Cormack, LLC’s lien1.
 3             Debtor’s only other assets are as follows:
 4             Asset                                                    Value
 5
               East West Bank checking                                  1,077
 6
               Deposit for Office Space
               (2051 Junction Ave. S.J.)                                2,000
 7
               Office Furniture                                         9,483.00
 8             Office Equipment                                         2,500
               City of Fremont Cash Bond                                2,900,0002
 9                                                                      $2,915,060

10
                                      V.      LIABILIITES
11
     A.       Secured and Under-Secured Debt
12
              The Project is encumbered by two consensual liens (deeds of trust), one disputed claim as
13

14   to an equitable lien and numerous non-consensual liens (a property tax lien and numerous

15   mechanic’s liens). Since the priority of mechanic’s liens date back to when work first

16   commenced rather than the recordation date of the lien, and in many cases, Debtor is ignorant of

17   the exact date that work begun, absent a court order establishing the relation back date, Debtor
18   prioritized the mechanic’s liens by the date the preliminary notice, if any, was served3. Debtor
19
     contends that the priority of all liens is as follows:
20

21

22

23
     1
         This assumes that BAI does not prevail in its claim of an equitable lien.
24
     2
       This cash bond is recoverable if replaced with a bond for a new contractor or if the project is
25   completed and all city liabilities were paid.
     3
       Debtor contends that except for the general contract, subcontractor and equipment supplier
     liens cannot date back to more than 20 days before the preliminary notice.


                                 Debtor’s Disclosure Statement Dated July 14, 2021 - 8
     Case: 21-50240        Doc# 76     Filed: 07/15/21        Entered: 07/15/21 16:23:02   Page 8 of 31
 1   Claimant          Type of           Date of       Date of         Amount         Amt.
                       Debt              Lien          service of pre-                Disputed
 2                                                     lien
     Alameda Co Property                 1st           Not applicable 278,661.60      N
 3
     Tax Collector Tax                   priority                      (FY 19/20 &
 4                                                                     20/21) +
                                                                       $159,000 (FY
 5                                                                     before 19/20)4
     Earth             Mechanic’s        10-23-19      5-1-17 (by      71,300.30      N
 6   Systems           lien                            Court order)
     Pacific, Inc.
 7   2501              1st Trust         2-9-2018      Not applicable      49,280,213.52 Y
     Cormack           Deed
 8
     LLC
 9
     Queens Land       Mechanic’s        10-8-19       3-19-2019           5,712,494.16      Y
     Builder, Inc.5    lien
10   HD Supply         Mechanic’s        10-25-19      10-18-16            66,182.30         N
                       lien
11   Ahern             Mechanic’s        9-25-19       Date unknown        10,869.24         N
                       lien                            but work
12                                                     commenced
                                                       July 2018
13   Dayton            Mechanic’s        1-24-20       3-1-19 served       4,045,811.36      Y
     Superior          lien                            3-7-19
14
     Sunbelt           Mechanic’s        10-24-19      3-7-19              60,617.89         N
15   Rentals, Inc.     lien
     Grand Ocean       Junior Trust      9-26-                             2,000,000         Y
16   Holdings,         Deed              2019
     Inc.
17   Finnco            Mechanic’s        4-3-2020      No known pre- 175,033.15    N
     Services          Lien                            lien
18   Total                                                           61,701,183.52
19
     A more detailed description of some of the liens follows:
20

21   1.      Alameda County Tax Collector

22                    1st and 2nd installment of 2019-2020 property taxes                  $120,804.72
                      Delinquent penalty                                                   $ 12,080.46
23                    Costs                                                                $     10.00
24
     4
       Alameda County Tax Collector filed two claims (POC 5 and POC 6) which will be treated as a
25   single claim
     5
       Queens Land Builder, Inc. was the direct contractor and entered into a contract with debtor
     executed on 9-3-2016. The contract date is used to establish priority.


                                   Debtor’s Disclosure Statement Dated July 14, 2021 - 9
     Case: 21-50240       Doc# 76        Filed: 07/15/21        Entered: 07/15/21 16:23:02         Page 9 of 31
 1                  Redemption penalties                                                 $ 14,496.56
                    State redemption fee                                                 $     15.00
 2                  Sub-total                                                            $147,406.74
 3
                    1st and 2nd installment of 2020-2021 property taxes                  $131,254.86
 4
                    Sub-total                                                            $278,661.60
 5
                    Pre- Fiscal Year 2019-2020 delinquent property taxes                 $159,000.00
 6                  TOTAL                                                                $437,661.60

 7   2.     2501 Cormack, LLC (Lender)

 8          Parkview Financial Fund 2015, LP (Parkview) and Trez Capital (2016) Corporation, as
 9   nominee on behalf of certain entities managed by it (Trez), collectively “Original Lenders”

10   extended a loan (“Loan”) pursuant to a certain Construction Loan Agreement dated Jan. 31, 2018

11   (“Loan Agreement”) with Debtor. Debtor executed two notes: (1) a note secured by a deed of
     trust dated Jan. 31, 2018 in the original amount of $32,500,000 in favor of Parkview and (2) a
12
     note, secured by a deed of trust dated Jan. 31, 2018 in favor of Trez. The Loan is secured by a
13
     first priority deed of trust on the Property recorded in the Official Records on Feb. 9, 2018 as
14
     Instrument No. 2018031447. The Debtor granted the Original Lenders a security interest in all
15
     the Debtor’s real and personal property assets. Original Lenders perfected their security interest
16   in the Debtor’s personal property assets by filing a UCC Financing Statement with the California
17   Secretary of State as Document No. 88714550002.
18          Subsequently, the Original Lenders assigned their rights, title and interest in the loan

19   documents, notes and deed of trust to 2501 Cormack, LLC. The Assignment of Deed of Trust

20
     dated Oct. 7, 2020 was recorded in the official records of the County of Alameda, California on
     Nov. 4, 2020. 2501 Cormack, LLC, pursuant to its POC No. 9-1 filed in the herein case on June
21
     22, 2021, asserts that it is owed $49,280,213.52 exclusive of interest as follows:
22

23                  $39,794,788.47 Principal
                    $ 5,755,769.04 Interest
24                  $ 3,729,656.01 Default Interest

25          Such amounts are without legal fees due pursuant to the Loan Documents, including fees

     incurred by the Lender relating to this and a prior bankruptcy and foreclosure proceedings.


                                Debtor’s Disclosure Statement Dated July 14, 2021 - 10
     Case: 21-50240       Doc# 76       Filed: 07/15/21 Entered: 07/15/21 16:23:02               Page 10 of
                                                      31
 1   3.        Details re: Mechanics Lien Claimants
 2             Set forth as Exhibit “3” is a spreadsheet detailing out the procedural background as to
 3
         each mechanic’s lien that asserts a perfected security interest in Debtor’s Property. However,
 4
         with respect to some of these mechanic’s liens, Debtor may take the following actions:
 5
                   a. Lack of information as to date of service of pre-lien, if any
 6
               The following lenders, though their complaint alleges compliance with California Civil
 7
         Code Section 8400, have failed to attach a copy of their pre-lien to the complaint:
 8
                       Finnco
 9
                       Earth Systems Pacific
10
                       Ahern Rentals

11             Further, Finnco Services, Inc. filed an adversary complaint on June 22, 2021 against

12   Debtor and other lien claimants asserting that its lien dates back to the date of commencement of

13   work and such commencement was before the recordation of the 2501 Cormack, LLC trust deed.

14   Interestingly, nowhere in its adversary complaint does it allege that it recorded a preliminary
15   lien. Debtor contends that Finnco was not the general contractor and hence its lien rights date
16
     back to the date of commencement of work, but no earlier than 20 days before any preliminary
17
     lien notice. The Proof of Claim does not attach a preliminary lien notice either. Except for Earth
18
     Systems Pacific, whose priority was established by Court order, Debtor will continue to search
19
     its records for a pre-lien, ask that the mechanics’ lien claimants produce a copy of the pre-lien
20
     together with the proof of service, and request a copy of the pre-lien from 2501 Cormack, LLC,
21
     which should have been served with a copy. In the event the priority of the Mechanic’s lien is
22

23   different than as set forth herein, Debtor will amend as necessary and appropriate.6

24                 b. Sunbelt Rentals, Inc.

25
     6
      Debtor contends that all these liens are under-secured. All these claimants are treated equally. Hence the
     priority of their liens may not matter.


                                 Debtor’s Disclosure Statement Dated July 14, 2021 - 11
     Case: 21-50240          Doc# 76     Filed: 07/15/21 Entered: 07/15/21 16:23:02                Page 11 of
                                                       31
 1          Debtor filed the herein petition on Feb. 24, 2021 and scheduled Sunbelt Rentals, Inc.
 2   Notwithstanding the automatic stay under 11 USC § 362, Sunbelt Rentals, Inc. proceeded to
 3
     obtain a default and default judgment against Debtor. Debtor contends that the default and
 4
     judgment are void. In re Schwartz 954 F.2d 569 (9th Cir. 1992).
 5
                 c. PJ’s Lumber, Inc. DBA PJ’s Rebar, Inc.
 6
            PJ’s Rebar, Inc. filed a pre-lien on March 30, 2018 and a mechanic’s lien on Nov. 14,
 7
     2019. It timely brought a complaint to perfect its mechanic’s lien on Nov. 14, 2019. However,
 8
     on Feb. 22, 2019 it submitted a Request for Dismissal without prejudice. The dismissal was
 9
     entered on March 1, 2021. Debtor contends that although PJ’s Rebar, Inc. may file a new
10

11   complaint to liquidate its debt, any such a re-filed complaint would not be timely as to perfecting

12   its mechanic’s lien. Hence PJ’s Rebar, Inc. is treated as a general unsecured creditor.

13   B.     General Unsecured Creditors

14          1.       Unperfected Mechanics Liens

15

16               Claimant             Type of Debt        Date of Lien        Amount       Status
                 Pr-Vigil, Inc.       Mechanic’s          7-2-2019            23,396.82    Unperfected
17                                    Lien                                                 (no complaint
                                                                                           filed)
18
                 Cemex Const.         Mechanic’s          9-18-2019           194,117.49   Not perfected
19
                 Materials            Lien                                                 (no complaint
                 Pacific LLC                                                               filed)
20               Jesus O.             Mechanic’s          11-1-2019           9,063.00     Not perfected
                 Vegara               Lien                                                 (no complaint
21                                                                                         filed)
                 PJ’s Lumber,         Mechanic’s          11-14-2019          86,570.45    Not perfected
22               Inc. DBA PJ’s        lien                                                 (complaint to
                 Rebar, Inc.                                                               perfect
23                                                                                         dismissed)
                 United Site          Mechanic’s          1-7-2020            39,000       Not perfected
24
                 Services             Lien                                                 (No complaint
25                                                                                         filed)
                 Scott                Mechanic’s          12-16-2020          436,799.83   Filing of lien
                 Development          Lien                                                 during pending


                                  Debtor’s Disclosure Statement Dated July 14, 2021 - 12
     Case: 21-50240        Doc# 76        Filed: 07/15/21 Entered: 07/15/21 16:23:02           Page 12 of
                                                        31
 1                                                                                         BK permitted
                                                                                           under
 2                                                                                         362(b)(3) and
                                                                                           perfection
 3
                                                                                           permitted
 4                                                                                         under
                                                                                           546(b)(2) but
 5                                                                                         no action to
                                                                                           perfect taken.
 6                                                                                         No complaint
                                                                                           filed
 7              Dayton                                                      300,000
                Superior Corp.
 8              TOTAL                                                       1,088,947.59
 9

10          Debtor contends that these creditors were not stayed to perfect their mechanic’s lien

11   rights and the filing of the bankruptcy (and the prior bankruptcy) did not toll the running of the

12   statute. Bankruptcy Code Section 362(b)(3) allows the recording of a mechanics lien after the

13   filing of the bankruptcy petition, and permits a mechanic’s lien claimant to take additional steps
14   to perfect its mechanic’s lien by filing notice with the Bankruptcy Court under Section 546(b)(2).
15
            Debtor further concedes that CRC Emergency Rule 9 effective April 6, 2020 tolled the
16
     statute of limitations to file a complaint to perfect a lien until August 3, 2020. However, it
17
     appears that none of the above creditors (except PJ’ Rebar, Inc.) filed a complaint and the tolling
18
     is no longer applicable.
19

20              2. Bay Area Investment Fund, LLC (BAI) $41,913,787.24 (Disputed)
21
            Debtor and BAI entered into a loan agreement dated Jan. 1, 2015 and a note of the same
22
     date (“Note”) in the original amount of $40,000,000. Pursuant to its terms, the Note accrued
23
     interest from the advancement date at 2% per annum and matured on May 31, 2020, subject to
24
     rights of extension. The Note was signed by Xu Zhong but his title was omitted from the
25
     signature block of the note. The loan agreement was signed by Xu Zhong as shareholder. The



                                Debtor’s Disclosure Statement Dated July 14, 2021 - 13
     Case: 21-50240       Doc# 76       Filed: 07/15/21 Entered: 07/15/21 16:23:02            Page 13 of
                                                      31
 1   loan documents contain an exculpation clause which provides that that the “primary bank loan
 2   has priority on any proceeds from the sale of the property” and whereby the lender
 3
     acknowledges that it cannot seek a personal judgment or recovery from the owners of the
 4
     property.
 5
            No security agreement was ever recorded. BAI asserts that it has an equitable lien senior
 6
     to the recorded lien of 2501 Cormack, LLC and is in pending litigation with 2501 Cormack,
 7
     LLC. Debtor disagrees that BAI is secured and treats it as a Class 6 Creditor in the Plan. The
 8
     Disclosure Statement and Plan, however, also provide for the treatment of BAI if it establishes
 9

10
     by court order that its lien is senior to 2501 Cormack, LLC. (Note: as Debtor takes the position

11   that BAI is unsecured based on no recorded instrument to that effect, Debtor plans to file a

12   Motion for Summary Judgment re: its Adversary Case (case number 21-05011) that was filed on

13   April 9, 2021 before Plan confirmation.)

14          3.      Other Unsecured Liabilities
15   Claimant                 Amount                      Description                  Disputed    Basis
16   MVE, Inc. dba Mid-       9,414.00                    Special inspections of       N
     Valley Engineering                                   construction site
17
     Pace Supply Corp.        140,558.00                  Building Material            N
18
                                                          Supplier
     Peninsula Crane &        60,000                      Supplier of Mobile           N
19   Rigging                                              Crane
     Jason Woo                11,000                      Construction                 N
20                                                        procurement
     Morgan Real Estate       21,600                      Office rent                  N
21   and Financial
     SDC Companies            501,800                     Project management     N
22
     HUB Construction         0                           Alameda Co. Superior N
23
                                                          Ct. HG19033474
                                                          dismissed with
24                                                        prejudice 10-3-2019
     Pete Jason Quintana      Per proof at trial          Injured worker         Y
25                                                        alleging Debtor failed
                                                          to maintain a



                              Debtor’s Disclosure Statement Dated July 14, 2021 - 14
     Case: 21-50240        Doc# 76     Filed: 07/15/21 Entered: 07/15/21 16:23:02                 Page 14 of
                                                     31
 1                                                       reasonably safe site
                                                         and for negligent
 2                                                       supervision.
                                                         Complaint filed on
 3
                                                         10-15-2020 in
 4                                                       Alameda Co. Superior
                                                         Court as Case No.
 5                                                       HG20077560; Void
                                                         under Schwartz as
 6                                                       stay violation;
                                                         amended complaint
 7                                                       filed 3-26-2021 as
                                                         further stay violation
 8   Chun Lu & Min Yi        50,000                      Claim for refund;       N
     Lai                                                 Filed in Santa Clara
 9
                                                         Co. Superior Court as
10                                                       Case No.
                                                         20CV369925. Served
11                                                       on 10-15-20 in
                                                         violation of stay;
12                                                       Default judgment
                                                         submitted 1-11-2021
13                                                       in violation of stay
                                                         and void,.
14   Pohing Chan             50,000                      Claim for refund;       N
                                                         Filed in Santa Clara
15
                                                         Co. Superior Court as
16
                                                         Case No.
                                                         20CV369927. Served
17                                                       on 10-15-20 in
                                                         violation of stay;
18   Art Alger, Inc.         13,435.00                                           N
     Finnco Services         184,713.75                  Unsecured part of       N         POC 1
19                                                       Secured Claim
     City of Fremont         2,920,000                   Appears to have been Y            POC 7
20
                                                         filed in case $2.9M
                                                         bond is insufficient to
21
                                                         pay for City of
22                                                       Fremont obligations
                                                         incurred or incase
23                                                       cash bond is clawed
                                                         back
24   U.S. Bank DBA Elan      23,114.05                                           N
     Financial Services
25   United States Trustee   650.00                      UST fees in prior case       N    POC2
     TOTAL                   3,986,284.80


                             Debtor’s Disclosure Statement Dated July 14, 2021 - 15
     Case: 21-50240      Doc# 76      Filed: 07/15/21 Entered: 07/15/21 16:23:02          Page 15 of
                                                    31
 1

 2

 3   Class      Claimant         Amount              Post-pet.            Est Amt. due    Estimated amt.
                                                     Int. rate/Post       on              due 120 days
 4                                                   conf. int...rate     Confirmation7   after Effective
                                                                                          Date (Payoff
 5                                                                                        Date)8
     1          Alameda Co.     437,661.60           18.00%/18.00% $516,440               $542,699.70
 6              Tax
                Collector
 7
     2a         Earth            71,300.30           10.00%/10.00% $78,609                $80,807.07
 8
                Systems
                Pacific
 9   2b         2501            49,280,213.52        0%/10.49%            49,280,213.52   37,618,4499
                Cormack,        which
10              LLC             represents
                                39,794,788.47
11                              in principal
                                plus accrued
12                              interest
     2c         Bay Area        41,913,787.24        0.00%/               41,913,787.24   36,726,78310
13
                Investment                           2.00%
14
                Fund, LLC
                (BAI)
15   2d         Finnco          175,033.15           10.00%/10.00% 192,536.47             198,370.91

16
     C.      Priority Claims
17
             The Internal Revenue Service filed a priority claim for $600.00.
18
                             VI. CLASSIFICATION OF CLAIMS AND INTERESTS
19                                  AND PLAN TREATMENT

20
     A.      Debtor to Strip Lien to Value of the Real Property Collateral and Pay the Secured
21
             Amount in Full within 120 Days of the Effective Date

22           The following claimants are (or contend that they are) fully or partially secured.

23

24
     7
       Only if claim is over-secured. Projects 12 months to confirmation.
     8
25     Assumes claim is adjudicated as secured.
     9
       Assumes only Alameda Co. Tax Collector and Earth Systems Pacific are senior lien claimants.
     10
        Assumes only Alameda Co. Tax Collector has a senior lien.


                               Debtor’s Disclosure Statement Dated July 14, 2021 - 16
     Case: 21-50240        Doc# 76     Filed: 07/15/21 Entered: 07/15/21 16:23:02             Page 16 of
                                                     31
 1        The priority of the Alameda Co. Tax Collector lien does not appear to be disputed. Finnco
 2   asserts that it has a lien which is superior to 2501 Cormack, LLC and that BAI has no lien.
 3
     Debtor disagrees that Finnco has a senior lien but agrees that BAI has no lien. BAI contends that
 4
     it has an equitable lien which gives it lien rights senior to 2501 Cormack, LLC, Finnco and to
 5
     Earth Systems Pacific. Debtor disagrees.
 6
            Based on its appraisal, Debtor opines that the real property collateral is worth
 7
     $37,000,000. Hence, the amount of any unsecured / under-secured obligation is estimated as
 8
     follows:
 9

10
     Scenario 1:    Debtor’s contention
11

12   Priority            Creditor                   Claim             Amt. Secured Amt. Unsecured
       1     Alameda Co. Tax Collector              516,440              516,440
13     2     Earth Systems, Inc.                     78,609               78,609
             Subtotal                                                    595,049
14     3     2501 Cormack, LLC                      49,280,213        36,404,952 12,875,263
       4     BAI                                    41,913,787                     41,913,787
15     5     Finnco                                    175,033                        175,033
16

17   Scenario 2 – BAI’s Contention

18
     Priority            Creditor                   Claim             Amt. Secured Amt. Unsecured
19     1     Alameda Co. Tax Collector              516,440             516,440
             Subtotal                                                    516,440
20     2     BAI                                 41,913,787           36,483,560    5,430,227
       3     Earth Systems, Inc.                     78,609           0                 78,609
21     4     2501 Cormack, LLC                   49,280,213                  0     49,280,213
       5     Finnco                                 175,033                  0         175,033
22

23
     Scenario 3:    Finnco Contention
24
     Priority            Creditor                   Claim             Amt. Secured Amt. Unsecured
25     1     Alameda Co. Tax Collector              516,440            516,440      0
       2     Earth Systems, Inc.                     78,609             78,609      0



                              Debtor’s Disclosure Statement Dated July 14, 2021 - 17
     Case: 21-50240      Doc# 76      Filed: 07/15/21 Entered: 07/15/21 16:23:02               Page 17 of
                                                    31
 1     3     Finnco                                    175,033              175,033          0
             Subtotal                                                       770,082
 2     4     2501 Cormack, LLC                         49,280,213        36,229,918       13,050,295
       5     BAI                                       41,913,787                         41,913,787
 3

 4
             Debtor will pay the allowed secured claims in order of priority, as these may be
 5
     adjudicated or resolved by stipulation, up to the value of the creditors’ real property collateral.
 6
     The allowed unsecured or under-secured balance, if any shall be paid as a Class 6 Claim (as to
 7
     2501 Cormack, LLC and BAI) or a Class 5 claim (as to Finnco and Earth Systems Pacific).
 8
             These allowed secured claims will be paid together with post-petition interest if the claim
 9

10
     is over-secured secured and with post-confirmation interest (to the extent of a secured claim) as

11   set forth in the table above, in a single lump sum payment due within 120 days of the Effective

12   Date of the Plan. There shall be no interim monthly payments. Creditors in these classes shall

13   retain their interest in the collateral until fully paid.

14           Creditors in these classes may not repossess or dispose of their collateral so long as
15   Debtor is not in material default under the Plan. These creditors, if found to be partially
16
     secured, are impaired and are entitled to vote on confirmation of the Plan.
17
             Payments to claimants in these classes may continue past the date Debtor obtains a
18
     discharge. The claimants’ rights against their collateral shall not be affected by the entry of
19
     discharge, but shall continue to be governed by the terms of this Plan.
20

21   B.     Debtor to Strip Lien to Value of the Personal Property Collateral and Pay the
            Secured Amount in Full within 120 Days of the Effective Date
22

23
     Class 3 – 2501 Cormack, LLC

24           As to 2501 Cormack, LLC only, in addition to its claim as a Class 2b claimant, it also

25   has a security interest in personal property pursuant to its UCC-1. In addition to any payment




                                 Debtor’s Disclosure Statement Dated July 14, 2021 - 18
     Case: 21-50240         Doc# 76      Filed: 07/15/21 Entered: 07/15/21 16:23:02               Page 18 of
                                                       31
 1   that 2501 Cormack, Inc. is entitled to as to any security interest in real property, it shall be paid
 2   $13,060 without interest for its security interest in personal property. Such amount shall be paid
 3
     in a single lump sum payment due within 120 days of the Effective Date of the Plan. There shall
 4
     be no interim monthly payments.
 5
              The Class 3 claimant shall retain its interest in the collateral until fully paid. The Class 3
 6
     claimant may not repossess or dispose of its collateral so long as Debtor is not in material default
 7
     under the Plan. The Class 3 Creditor is impaired and is entitled to vote on confirmation of
 8
     the Plan. The Class 3 Creditor’s rights against its collateral shall not be affected by the entry of
 9

10
     discharge, but shall continue to be governed by the terms of this Plan.

11
     C.       Debtor to strip off lien and pay as a Class 8 General Unsecured Creditor
12
      Class        Name of Creditor              Collateral                               Amount Due
13
      4            Grand Ocean Holdings          2501 Cormack Rd., Fremont, CA            2,000,000
14
              Prior to confirmation, Debtor will obtain an order or stipulation fixing the secured
15

16
     amount of the Class 4 claim at zero. Debtor will pay nothing to the Class 4 creditor as a secured

17   claim. The Class 4 claim whose lien is stripped is treated as a Class 8 General Unsecured

18   Creditor. On entry of an order or stipulation valuing its lien at zero, Grand Ocean Holdings’ lien

19   shall be void for all purposes conditioned only on Debtor obtaining a discharge or completing all

20   payments under the confirmed plan. The Class 4 claimant shall retain its interest in the collateral
21
     until discharge but is prohibited from taking any collection action against the collateral.
22
              The Class 4 Creditor may not repossess or dispose of its collateral so long as Debtor is
23
     not in material default under the Plan. On entry of discharge or completion of plan payments,
24
     Debtor may apply for a final order valuing Grand Ocean Holding’s’ lien at zero under 11 U.S.C.
25
     §506 and FRBP 3012 on 7 day notice to Grand Ocean Holdings and opportunity for hearing.



                                 Debtor’s Disclosure Statement Dated July 14, 2021 - 19
     Case: 21-50240         Doc# 76      Filed: 07/15/21 Entered: 07/15/21 16:23:02             Page 19 of
                                                       31
 1
     This secured claim is impaired and is entitled to vote on confirmation of the Plan.
 2
     D.       Debtor to Strip off Lien and at the Election of each Class 5 claimant, pay it as either
 3
     a Class 7 or Class 8 Creditor
 4

 5    Class         Name of Creditor             Collateral                               Amount Due
      5a            Ahern Rentals                2501 Cormack Rd., Fremont, CA            10,869.24
 6
      5b            Queens Land Builder,         2501 Cormack Rd., Fremont, CA            5,712,494.16
 7                  Inc.
      5c            HD Supply                    2501 Cormack Rd., Fremont, CA            66,182.30
 8
      5d            Dayton Superior              2501 Cormack Rd., Fremont, CA            2,792,677.36
 9
      5e            Sunbelt Rentals, Inc.        2501 Cormack Rd., Fremont, CA            60,617.89
10    5f            Finnco (only if it is not    2501 Cormack Rd., Fremont, CA            175,033.15
                    adjudicated fully
11                  secured)

12
      SUB-                                                                                8,817,874.10
      TOTAL
13    5g            Earth Systems Pacific        2501 Cormack Rd. Fremont, CA             71,300.30
                    (Only if BAI creditor is
14                  adjudicated as having a
                    lien)
15
      TOTAL                                                                               8,889,174.40
16

17
              Prior to confirmation, Debtor will obtain an order(s) or stipulation(s) fixing the secured
18
     amount of the above creditors’ claims at zero. Debtor will pay nothing to those creditors as
19
     secured claims. Any Eligible Class 5 claimant whose lien is stripped may elect to be treated
20
     either as a Class 7 Claimant (Class 7 Election) or it will be treated as a Class 8 Claimant. It shall
21
     make this election concurrent with the casting of its ballot. If no election is timely made, if the
22

23
     Class 5 creditor becomes ineligible to be a Class 7 claimant or if it fails to cast a ballot, its

24   allowed claim shall be treated as a Class 8 claimant.

25            The Class 5 claimants shall retain their interest in the collateral until entry of a Final




                                 Debtor’s Disclosure Statement Dated July 14, 2021 - 20
     Case: 21-50240         Doc# 76         Filed: 07/15/21 Entered: 07/15/21 16:23:02           Page 20 of
                                                          31
 1   Order voiding its lien, or stipulation of the Class 5 Claimant with Debtor, but are prohibited from
 2   taking any collection action against their collateral. Creditors in these classes may not repossess
 3
     or dispose of their collateral so long as Debtor is not in material default under the Plan. On entry
 4
     of discharge or completion of plan payments, Debtor may apply for a final order voiding lien
 5
     pursuant to 11 U.S.C. §506 and FRBP 3012 on 7-day notice to the Class 5 Claimant and
 6
     opportunity for hearing. These secured claims are impaired and are entitled to vote on
 7
     confirmation of the Plan, but as a Class 7 or Class 8 Creditor.
 8

 9

10
     E.     Class 6: Bay Area Investment Fund and 2501 Cormack, LLC

11          The allowed amount of the unsecured or under-secured Bay Area Investment Fund, LLC

12   (BAI) claim, and the allowed amount of the unsecured or under-secured part of the 2501

13   Cormack, Inc. real property claim (Claim 2b) claim shall be treated as a Class 6 claim. These

14   claimants shall be paid 7% of their allowed claim without interest in 18 equal monthly payments
15   commencing on the first day of the 6th month after the Project Completion Date.
16
            Class 6 claimants are impaired and are entitled to vote on confirmation of the Plan.
17

18   F.      Class 6: Eligible Class 5 Claimants which elect to treat their allowed under-secured
                                        claim as a Class 7 claim
19
            Any Eligible Class 5 Claimant which make a timely Class 7 Election shall receive 50%
20
     of its allowed claim payable without interest in 18 equal monthly payments commencing on the
21
     first day of the 6th month after the Project Completion Date.
22

23          If a Class 5 claimant makes its election to be treated as a Class 7 claimant (and thereby

24   agrees to continue to render services or provide materials), and Debtor later declines to use the

25   Class 5 claimant’s services, it shall retain its rights to be paid as a Class 7 creditor. Any Eligible




                               Debtor’s Disclosure Statement Dated July 14, 2021 - 21
     Case: 21-50240        Doc# 76     Filed: 07/15/21 Entered: 07/15/21 16:23:02              Page 21 of
                                                     31
 1   Class 5 Claimant that becomes ineligible shall have its allowed claim reclassified as a Class 8
 2   general unsecured creditor. Class 6 claimants are impaired and are entitled to vote on
 3
     confirmation of the Plan.
 4

 5   G.     Class 8: Other General Unsecured Creditors

 6          The allowed claims of general unsecured creditors (including any allowed presently

 7   unknown claims of creditors whose executory contracts are being rejected under this Plan) shall

 8   receive a pro-rata share of a fund of $500,000 payable without interest in 18 equal monthly
 9
     payments commencing on the first day of the month that is 180 days from the Project
10
     Completion Date. These Class 8 creditors are impaired and are entitled to vote.
11

12
     H.    Class 9: Equity Security Holders
13
           The holders of the stock in Debtor shall retain their interest as that interest is set forth in
14
     the books and records of the Debtor on the date of confirmation. Equity Security Holders are
15
     not entitled to Vote on the Plan.
16

17

18   I.    Professional Fees. The plan proposes to pay the following professionals from available

19   cash on the Effective Date subject to prior approval from the Bankruptcy Court.

20

21             Name and Role of Professional                   Estimated
                                                               Amount
22
               Farsad Law Offices                              $200,000
23
            Professionals may not take collection action against Debtor so long as Debtor is not in
24
     Material Default under the Plan. Estate professionals are not entitled to vote on confirmation
25
     of the Plan.


                               Debtor’s Disclosure Statement Dated July 14, 2021 - 22
     Case: 21-50240       Doc# 76      Filed: 07/15/21 Entered: 07/15/21 16:23:02               Page 22 of
                                                     31
 1   J.     Priority claims
 2          (a) Tax Claims. Debtor will pay the allowed claim of the Internal Revenue Service
 3   entitled to priority under section 507(a)(8) in full together with post-petition accrued interest at
 4   the rate of 4% per annum, on the Effective Date. The IRS filed a claim for $600.00. Debtor
 5   estimates that it will be paid $624 on the Effective Date.
 6          Priority tax creditors may not take any collection action against Debtor so long as Debtor
 7
     is not in material default under the Plan. Priority tax claimants are not entitled to vote on
 8
     confirmation of the Plan.
 9

10
     K.       Other Administrative Claims. Debtor will pay other allowed claims entitled to
11
     priority under section 503(b) in full on the Effective Date; except expenses incurred in the
12
     ordinary course of Debtor’s business or financial affairs, which shall be paid when normally due
13

14
     and payable. Administrative Creditors may not take any collection action against Debtor so long

15   as Debtor is not in Material Default under the Plan (defined below). Administrative claimants

16   are not entitled to vote on confirmation of the Plan.

17

18   L.     Executory Contracts. There are no known executory contracts. Any leases or executory
19
     contracts that are not assumed are deemed rejected on confirmation.
20

21
                 VII.     POST-PETITION STATUS OF THE DEBTOR AND THE CASE
22
                              Financial Condition of the Debtor and Plan Feasibility
23

24          A.          Post –Petition Events

25          1.          Motion for Relief from Stay




                                 Debtor’s Disclosure Statement Dated July 14, 2021 - 23
     Case: 21-50240          Doc# 76     Filed: 07/15/21 Entered: 07/15/21 16:23:02           Page 23 of
                                                       31
 1           Secured Creditor 2501 Cormack, LLC filed an emergency motion to dismiss the
 2   bankruptcy case. In its motion, it argues that this is Debtor’s second bankruptcy and in the first
 3
     bankruptcy, it stipulated to relief from stay “for all purposes”. It then argues that the filing of a
 4
     bankruptcy petition merely to prevent foreclosure, without the ability or the intention to
 5
     reorganize, is an abuse of the Bankruptcy code.
 6
             Debtor’s position was that dismissal requires notice pursuant to FRBP 2002(a)(4) or an
 7
     order shortening time. Hence the motion was procedurally incorrect. Regardless, the parties
 8
     entered into a stipulation whereby Debtor would make adequate protection payments. A true and
 9

10
     correct copy of the stipulation is attached hereto as Exhibit “4”.

11           2.      Adversary Proceeding or Motions to Value Collateral

12           Absent stipulation, Debtor will bring a motion to value or adversary complaint to value

13   the liens of the following creditors at zero:

14           a.      Finnco
             b.      HD Supply
15           c.      PJ’s Rebar (if it contends that it has a perfected lien)
             d.      Queens Land Builder, Inc.
16
             e.      Dayton Superior
17           f.      Ahern Rentals
             g.      Sunbelt Rentals
18           h.      Grand Ocean Holdings, Inc.

19           3.      Adversary Proceeding for Declaratory Relief

20           Debtor will continue to prosecute the current adversary proceeding seeking declaratory
21   relief as to Bay Area Investments, Inc. (case number 21-05011.)
22

23
             VIII. LIQUIDATION ANALYSIS AND DISTRIBUTIONS TO GENERAL
24
                                         UNSECURED CREDITORS
25




                                Debtor’s Disclosure Statement Dated July 14, 2021 - 24
     Case: 21-50240        Doc# 76      Filed: 07/15/21 Entered: 07/15/21 16:23:02             Page 24 of
                                                      31
 1                                   Distribution to General Unsecured Creditors
 2           In liquidation, general unsecured creditors would receive no distribution. Debtor’s
 3
     liquidation analysis is attached as Exhibit “5”.
 4
             In a Chapter 7 “Asset Case” assets are normally sold by the Chapter 7 Trustee. Secured
 5
     creditors are paid first from the proceeds of sale relating to assets on which those secured
 6
     creditors have a valid lien. Thereafter, unsecured creditors are paid according to the rules of
 7
     priority set forth in the Bankruptcy Code. Unsecured creditors of the same priority share pro-rata
 8
     based on the amount of their allowed claim relative to the total amount of unsecured claims of
 9

10
     the same priority.

11           The amount general unsecured creditors will receive under the plan depends on whether

12   the Class 5 creditors elect to be treated as Class 7 creditor or Class 8 creditors. If all Class 5

13   creditors elect to be treated as Class 7 creditors, the approximate distribution to general

14   unsecured creditors is set forth in Exhibit 6. If none of the Class 5 creditors elect to be treated as
15   Class 7 creditors, the estimated distribution is set forth in Exhibit 7
16

17
                   IX.     PRE-PETITION LITIGATION, CLAIMS AGAINST OTHERS
18
                 In addition to the complaints filed to perfect mechanics liens (which are set forth above),
19
     the following state court complaints were filed before the commencement of the herein case.
20
     Plaintiff              County                Case No.               Date Filed        Status
21                          Complaint Filed
     HUB                    Alameda               HG19033474             8-29-2019         Dismissed with
22
     Construction                                                                          prejudice 10-3-
                                                                                           2019
23
     Quintana               Alameda               HG20077560             10-15-2020        Void- stay
24                                                                                         violation;
                                                                                           Pending
25   Chun Lu & Min          Santa Clara           20CV369925             8-26-2020         Default judgment
     Yi                                                                                    submitted 1-11-



                                  Debtor’s Disclosure Statement Dated July 14, 2021 - 25
     Case: 21-50240          Doc# 76      Filed: 07/15/21 Entered: 07/15/21 16:23:02            Page 25 of
                                                        31
 1                                                                                      2021; Stay
                                                                                        Violation
 2
     Pohing Chan         Santa Clara           20CV369927             8/26/2020         Default judgment
                                                                                        submitted 1-11-
 3
                                                                                        2021; Stay
 4                                                                                      violation

 5

 6
                                X.     TAX CONSEQUENCES
 7
            PERSONS CONCERNED WITH THE TAX CONSEQUENCES OF THIS PLAN
 8
     SHOULD CONSULT THEIR OWN ACCOUNTANTS, ATTORNEYS AND/OR ADVISORS.
 9
     DEBTOR AND THEIR COUNSEL MAKE NO REPRESENTATIONS REGARDING SUCH
10
     MATTERS AND ASSUME NO RESPONSIBILITY FOR SUCH MATTERS.
11
                             XI. MEANS OF IMPLEMENTATION
12
            A.      Nirvana’s Acquisition of Debtor’s stock
13
            All of the outstanding stock in Debtor is owned by Gadsden Growth Properties, L.P. The
14

15   general partner is Gadsden Growth Properties, Inc. Debtor has identified Nirvana Property

16   Group, LLC (“Nirvana”) which has agreed to acquire 100% of stock in the Debtor for $300,000

17   payable in payments. A true and correct copy of the Stock Purchase Agreement is attached

18   hereto as Exhibit “9”. Debtor will bring a motion authorizing the sale of the stock. Nirvana,
19   through its own funds and through its lender contacts, is able to fund the plan as follows:
20
            1.     Nirvana has and agrees to continue to fund Debtor such that Debtor is able to
21          make the adequate protection payments to 2501 Cormack, LLC. Payments were made as
            follows:
22
            ꞏ    March 15, 2021             $100,000
23          ꞏ    April 15, 2021             $150,000
24
            ꞏ    May 15,, 2021              $150,000
            ꞏ    June 15, 2021              $150,000
25




                               Debtor’s Disclosure Statement Dated July 14, 2021 - 26
     Case: 21-50240       Doc# 76      Filed: 07/15/21 Entered: 07/15/21 16:23:02           Page 26 of
                                                     31
 1          2.      Nirvana shall pay when due all post-petition Property taxes for the Property, and
            shall remain post-petition current on such taxes.
 2

 3
            3.     Nirvana, within 7 days of the execution of a Stock Purchase Agreement will
 4          ensure reasonable security and protection of the Property site, including reasonable
            perimeter fencing and appropriate monitoring of the site.
 5

 6          4.      Nirvana, upon approval of a Stock Purchase Agreement, shall cooperate, facilitate
            and allow Dayton and/or other contractors acting at Dayton’s direction to enter the
 7
            Property and remove the Dayton Equipment where it is safe and feasible without creating
 8          go-forward damage or an unsafe environment.

 9          5.      Nirvana, with its own capital or through a lender that it identifies, shall fund the
            Plan to retire fully secured lenders per the terms of the Plan.
10

11
            6.     Nirvana shall pay for any and all appraisals or valuation needed to support the
12          Chapter 11 Reorganization plan.

13
            7.        Nirvana Agrees to fund Debtor’s legal fees.
14
            8.      Nirvana shall commence and procure a loan commitment for take-out and
15          construction financing with the International Brotherhood of Electrical Union or other
            qualified lenders (“New Loan”) to support the Chapter 11 Reorganization Plan
16

17
            9.     Nirvana shall commence and procure a general construction contract to support
18          the Chapter 11 Reorganization Plan

19
            B.        Term Sheets
20
            Hall Structured Finance has submitted a Term sheet which contemplates making a loan to
21
     Debtor in the amount that is the lesser of (1) 63% of the approved construction costs; (2)
22
     100,000,000; or (3) 58% of the appraised value of the Property on an as completed basis
23
     ($138,200,000 per recent Blake appraisal). The loan would be secured by a 1st position mortgage
24
     lien on the Property. It is contingent on the Debtor having $60,000,000 in equity or cash
25
     contributions.



                                Debtor’s Disclosure Statement Dated July 14, 2021 - 27
     Case: 21-50240        Doc# 76      Filed: 07/15/21 Entered: 07/15/21 16:23:02           Page 27 of
                                                      31
 1          The $60,000,000 in equity contribution would include the land value of about
 2   $17,000,000, outside financing in the amount of $30,000,000 from Greenworks Lending, the
 3   $2,900,000 City of Fremont cash deposit in lieu of bond and additional cash contributions
 4   brought in by Nirvana. Copies of the term sheets are attached hereto collectively marked as
 5   Exhibit 8.
 6                               XII      CONFIRMATION OF THE PLAN
 7                                           A. Acceptance
 8       The Bankruptcy Code defines acceptance by a class of Claims as acceptance by holders of

 9   two-thirds in dollar amount and a majority in number of Claims of that class. However, only the
     votes of those Claimants who actually vote to accept or to reject the Plan are counted for this
10
     purpose. Classes of Claims not “impaired” under a Plan are deemed to have accepted the Plan.
11
     A Class is “impaired” if the legal, equitable or contractual rights attaching to the Claims of that
12
     Class are modified, other than by curing defaults and reinstating maturities or by payment in full
13
     in cash.
14

15
                                          B. Vesting
16
            If the Plan is confirmed, on the Effective Date, all property of the estate shall vest in the
17   Reorganized Debtor pursuant to 11 U.S.C. § 1141 (b), provided that the vesting of said property
18   shall be without prejudice and shall not act as a bar to any post-confirmation motion to convert

19   this case to one under Chapter 7 of Title 11 by the United States Trustee or any other party in

20   interest on any appropriate grounds, and upon the granting of such motions the Plan shall
     terminate and the Chapter 7 estate shall consist of all remaining property of the Chapter 11 estate
21
     not already administered.
22

23
                                          C. Discharge
24
            The confirmation of the Plan discharges the debtor from any debt that arose before the
25
     date of confirmation whether or not a proof of claim was filed, such claim is allowed under 11


                                 Debtor’s Disclosure Statement Dated July 14, 2021 - 28
     Case: 21-50240       Doc# 76        Filed: 07/15/21 Entered: 07/15/21 16:23:02           Page 28 of
                                                       31
 1   USC §502 or the holder of such claim has accepted the plan. 11 U.S.C. §1141(d)(1)(A).
 2

 3
                                    XIII.     POST-CONFIRMATION
 4
                                             A. Objections to Claim
 5
            The Debtor will be responsible for objecting to the allowance of claims. All objections
 6
     shall be filed and served not later than 60 days following the date of confirmation of the Plan.
 7
            B. Definitions: Default and Remedies
 8
            1.      Effective Date. The Effective Date of the Plan is defined as 30 days after entry of
 9

10
     the Order Confirming Plan.

11          2.      Eligible Class 7 Claimant. An “Eligible Class 7 Claimant” is one which meets all

12   of the following criteria:

13                  a.      If the claimant renders services for which a license is required, as of the
                            deadline for ballots to be cast, its license is current and in good standing
14                          with any and all licensing agencies.
                    b.      the Claimant agrees to render post-confirmation services to Debtor or
15                          agrees to supply construction materials to debtor post-confirmation.
                    c.      the Claimant agrees to provide post-confirmation services or supply
16
                            construction materials post-confirmation at a price which is the lower of
17                          (i) its Prevailing Rates and Prices or (ii) 5% over any other outside arms-
                            length bid obtained by the Debtor for like services or construction
18                          materials;
                    d.      in the event the Claimant makes a timely Class 7 election, but
19                          subsequently refuses to provide services or construction materials as set
                            forth in section “c” above, it shall be re-classified as a Class 8 general
20                          unsecured creditor.
21          If a Class 5 claimant makes its election to be treated as a Class 7 claimant (and thereby
22
     agrees to continue to render services or provide materials under the terms set forth herein), and
23
     Debtor later declines to use the Class 5 claimant’s services, the Class 5 Claimant shall retain its
24
     rights to be paid as a Class 7 creditor.
25




                                  Debtor’s Disclosure Statement Dated July 14, 2021 - 29
     Case: 21-50240        Doc# 76          Filed: 07/15/21 Entered: 07/15/21 16:23:02       Page 29 of
                                                          31
 1           3.        Material Default Defined.
 2           If Debtor fails to make any payment, or to perform any other obligation required under
 3
     the Plan, for more than 10 days after the time specified in the Plan for such payment or other
 4
     performance, any member of a class affected by the default may serve upon Debtor and Debtor’s
 5
     attorney (if any) a written notice of Debtor’s default. If Debtor fails within 30 days after the date
 6
     of service of the notice of default either: (i) to cure the default; (ii) to obtain from the court an
 7
     extension of time to cure the default; or (iii) to obtain from the court a determination that no
 8
     default occurred, then Debtor is in Material Default under the Plan to all the members of the
 9

10
     affected class.

11           4.        Prevailing Rates and Costs.     Prevailing Rates and Costs means a price no higher

12   than the Creditor, within the last 90 days, offered to render services or sell materials to any other

13   customer.

14           5.        Project Completion Date. The Project Completion Date is the earlier of the date
15   of the issuance of a Notice of Completion by the City of Fremont Building Department, or if no
16
     such notice is issued, the earlier of the date escrow closes on the first residential or commercial
17
     condominium unit within the Project, or the date the first residential or commercial
18
     condominium unit is rented.
19
             6.        Remedies upon Material Default.
20
             Upon Material Default, any member of a class affected by the default: (i) may file and
21
     serve a motion to dismiss the case or to convert the case to Chapter 7; or (ii) without further
22

23   order of the court has relief from stay to the extent necessary, and may pursue its lawful remedies

24   to enforce and collect Debtor’s pre-confirmation obligations.

25




                                 Debtor’s Disclosure Statement Dated July 14, 2021 - 30
     Case: 21-50240         Doc# 76      Filed: 07/15/21 Entered: 07/15/21 16:23:02             Page 30 of
                                                       31
 1   Dated: July 15, 2021        FREMONT HILLS DEVELOPMENT CORPORATION
 2                                       By:   /s/ Jae Ryu
                                         Designated Responsible Individual
 3

 4
     Dated: July 15, 2021
                                 FARSAD LAW OFFICE, P.C.
 5

 6                                       By: /s/ Nancy Weng
                                         Nancy Weng
 7                                       Attorney for Debtor Fremont Hills
                                         Development Corporation
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                            Debtor’s Disclosure Statement Dated July 14, 2021 - 31
     Case: 21-50240     Doc# 76     Filed: 07/15/21 Entered: 07/15/21 16:23:02       Page 31 of
                                                  31
